DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
summer
Specification
The amendment filed 3/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In paragraph 0013: “The terms 'frame,' and 'veneer,' refers to a structure comprising a veneer over a frame which overlays as a second frame to and gives strength and support to a preexisting underlying frame”.  The underlined portion describes subject matter not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1 and 15, the new limitations “a veneer structure as an overlay frame and as a second frame to give strength and support to a preexisting underlying frame” does not have support in the original disclosure and therefore constitutes new matter. 
	Claims dependent on claims 1 and 15 are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 3, the claim is indefinite given the explanation in paragraph 0013: “The term ‘track,’ is used interchangeably and is considered synonymous with the terms ‘sleeve,’ and ‘channel,’ throughout the present disclosure.” The claim is unclear because the terms sleeve and channel being synonymous with the word “track” makes the claim redundant since a track is already recited in claim 1 and it isn’t clear if this is referring to an equivalent structure.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4,10,12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US-2016/0324341) in view of Glazer (US-6820360).
As to claim 1, 4, and 12-14, and 18, Kumar teaches frame comprising:
a moving track frame 204,, 202 on a side configured to provide a sliding expansion of a portion of the frame on the side within the moving track; (see Kumar figure 2-5, paragraph 0014)
a complementary locking configuration comprising a tongue and groove configuration at each corner of a plurality of frame sides where at least two of the frame sides are moving track frame sides (see paragraph 0017); 
and wherein at least two of the moving track frames comprise an attachment
therefrom to a display. (see paragraph 0014).
	Kumar does not teach securing the frame as a veneer over an existing frame.  Glazer teaches securing a frame 32 as a veneer frame to an existing frame 44 via an attachment (see Glazer figures 3 and 4, column 2 lines 24-37). It would have been obvious to one of ordinary skill in the art to secure a frame as taught by Kumar as a veneer frame as taught by Glazer, in order to allow ornamental features of the frame to be customized.
	As to claim 2 and 3, Kumar teaches a moving track formed with corner connectors that comprise a sleeve and/or a channel formed with portions of the frame formed received in each end. (see Kumar figure 4).
As to claim 10, Kumar does not explicitly teach that a frame side can be expanded to double a total length thereof.  It would have been obvious to one of ordinary skill in the art to modify the frame to allow the frame to expand to double the length thereof since this would merely require modifying the specific proportions with no change in the working principle of the device.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 11, Kumar teaches displaying pictures (see Kumar paragraph 0003, 0014).	
	As to claims 15 and 16, Kumar teaches sliding frame pieces in a moving track frame (see Kumar figure 2-5, paragraph 0014), locking corners of frame sides together (see paragraph 0017) and attaching the frame to a display with an attachment (see paragraph 0014); 

Claims 5, 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US-2016/0324341) in view of Glazer (US-6820360) and in further view of Pirayesh (US-2014/0026456).
	As to claims 5 and 17, the combination of Kumar and Glazer lacks a dovetail configuration.  Pirayesh teaches a mitred corner with a dovetail configuration (see Pirayesh figures 10a-10c, paragraph 0038).  TI would have been obvious to one of ordinary skill in the art to make the corner connection of Kumar a dovetail configuration as taught by Pirayesh, and is well known in the art of frames and would have yielded predictable results.
	As to claims 6 and 19, a dovetail is not patentably distinguishable from a “jigsaw-like” configuration since, within a broadest reasonable interpretation, any complementary shape that locks with a positive overlap in at least one dimension could be considered to be both a dovetail and a jigsaw-like configuration.  It is also noted that a dovetail joint can be cut with a jigsaw.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US-2016/0324341) ) in view of Glazer (US-6820360) and in further view of Alicea (US-2012/0227298).
As to claim 7 and 20, the combination of Kumar and Glazer does not teach a hook and loop attachment.  Alicea teaches a display system with frame members that can be attached together with hook and loop fasteners (see Alicea paragraph 0018).  It would have been obvious to one of ordinary skill in the art to substitute the corner attachment of Kumar with hook and loop fasteners as taught by Alicea since the mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US-2016/0324341) in view of Glazer (US-6820360) and in further view of Swavola (US-2008/0282594).
As to claim 8, the combination of Kumar and Glazer lacks magnets.  Swavola teaches a frame with corners attached with magnets (see Swavola paragraph 0017, 0020).  It would have been obvious to one of ordinary skill in the art to merely substitute the corner attachment of Kumar with magnets as taught by Swavola, since the mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art. 
	As to claim 9, Kumar lacks adhesive.  Swavola teaches a frame with corners attached with adhesive (see Swavola paragraph 0017, 0020).  It would have been obvious to one of ordinary skill in the art to merely substitute the corner attachment of Kumar with adhesive as taught by Swavola, since the mere substitution of one known element for another is within the ordinary capabilities of one skilled in the art. 


Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, Glazer has been cited in the rejections above to show newly recited features.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636